Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Specification
The applicant’s amendments are sufficient to overcome the previous objections with are consequently withdrawn.

Claim Objections
The applicant’s amendments are sufficient to overcome the previous objections with are consequently withdrawn.

Invocation of 35 U.S.C. §112(f)
In view of the amendments, the claims are no longer considered to invoke §112(f). 
These amendments also addresses the previous §112(b) rejections which are consequently withdrawn.

Claim Rejections under 35 U.S.C. §103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0047417 to Kaasila et al. (Kaasila) in view of US 2018/0268777 to Kim et al. (Kim, E.).

Claim 1: Kaasila discloses a method of creating a test script of a mobile terminal on which an application program to be tested is mounted, in a situation information attaching-type actual use-based mobile terminal script creation method, the method comprising: 
executing an authoring program mounted on the mobile terminal and operating to be independent from the application program to be tested (par. [0080] “a specific software application is used to …”, for this application to perform the described function it must be executing); 

extracting situation information including time point information, communication information or location information from an operating system of the mobile terminal, by the authoring program mounted on the mobile terminal (par. [0080] “capture … software and hardware internal states … communication network traffic, … latency, … load … spatial location”); 
extracting handling information from an event analyzer, by the authoring program mounted on the mobile terminal, when input handling by a user is accomplished (par. [0080] “capture all user actions”, par. [0070] “automated through use of suitable software”); 
stopping extracting the screen information, the situation information, and the handling information;
creating the script on the basis of the screen information and the handling information, by the authoring program mounted on the mobile terminal (par. [0080] “generate a test script”, note that this limitation invokes §112(f) and is understood to describe software executing an undisclosed algorithm); and 
storing situation information corresponding to the script in a memory device of the mobile terminal, by the authoring program mounted on the mobile terminal (par. [0080] “store-all-information”).

1.

It would, at least, have been obvious at the time of filing to store the generated script in a memory device. Those of ordinary skill in the art would have been motivated to do so to allow the later retrieval and use of the script (e.g. par. [0080] “a test script which can be subsequently employed”). 

Further, Kaasila does not explicitly disclose performing the extraction in response to a user touching a start icon on a screen of the mobile terminal, and stopping the extraction and creating the script in response to the user touching a termination icon on the screen of the mobile terminal. 

Kim, E. teaches starting and stopping processes in response to touching a start and termination icons, respectively (par. [0522] “icons for controlling the recording application 3711, For example … a recording start icon, a recording stop icon”). 

It would have been obvious to start the extraction process (e.g. Kaasila par. [0080] “capture all user actions”) in response to a user touching a start icon (Kim, E. par. [0522] “start icon”) and end the extraction process (e.g. Kaasila par. [0080] “generate a test script”) in 

Claim 4: Kaasila and Kim, E. teach the method according to claim 1, wherein the screen information includes graphical user interface (GUI) components, a screen resolution, a screen aspect ratio, captured images, or any combination thereof (e.g. Kaasila par. [0079] “record screen-shots”).

Claim 5: Kaasila and Kim E. teach the method according to claim 1, wherein the situation information includes time point information, communication information, location information, sensing information, or any combination thereof (e.g. Kaasila par. [0080] “communication network traffic, … latency … load”).

Claim 6: Kaasila and Kim E. teach the method according to claim 1, wherein the handling information includes a gesture input, key handling, or any combination thereof (e.g. par. [0080] “Capturing user interactions”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0047417 to Kaasila et al. (Kaasila) in view of US 2018/0268777 to Kim et al. (Kim, E.) in view of US 2016/0148598 to Kim et al. (Kim, J.).

Claim 3: Kaasila teaches the method according to claim 1, but does not explicitly teach wherein the start icon and the termination icon are displayed in response to the user swiping a status bar on the screen of the mobile terminal.

Kim, J. teaches displaying control icons in response to a user swiping a status bar on the screen of the mobile terminal (par. [0172] “apply a drag input … to spread the status bar … apply a touch input to an icon … to execute the video application”).

It would have been obvious at the time of filing to perform the execution step as a status bar is spread and touched. Those of ordinary skill in the art would have been motivated to do so as a known means of executing an application which would have produced only the expected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner believes this storing step is inherent in Kaasila’s disclosure (i.e. a later use of the script requires it be stored until the time at which it is used. Note that the “delayed” embodiment (par. [0080]) is disclosed as an alternate/optional embodiment. However, in the interests of furthering prosecution the limitation is being rejected as at least an obvious variation of the disclosure.